DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10672294 in view of Gregg US 20150320601
Claim 21:  Claim 1 of the  ‘294 patent provides a teaching of a weld training system (see col. 12:31), comprising: 
a computing device comprising a display device on a first side and a camera on a second side, the computing device configured to simulate a welding operation based on first images captured with the camera and display second images of the simulated welding operation via the display device (see col.12:31-40);
 a mounting device configured to detachably attach the computing device to such that and the camera of the computing device is oriented away from the wearer toward a simulation area (see col. 12:45-50).  
The ‘294 patent is silent on the teaching wherein the device is attached to a welding helmet and the display device is oriented toward a wearer of the welding helmet.  However, the Gregg reference provides a teaching of wherein the device is attached to a welding helmet and the display device is oriented toward a wearer of the welding helmet (see FIG. 3A and 3B the camera 14 is oriented toward the simulation area and the display is oriented toward the wearer of the welding helmet).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘294 reference with feature of   wherein the device is attached to a welding helmet and the display device is oriented toward a wearer of the welding helmet, as taught by the Gregg reference, to provide a realistic simulation device.   
Claim 22: Claim 1 of the 294 patent provides a teawching wherein the computing device is configured to: 
capture the first images with the camera (see col. 12:35); 
process the captured first images to identify a first simulation device as a simulation weld torch and a second simulation device as a simulation workpiece (12:36-38(; and 
display the second images of a simulated welding operation on the display device of the computing device based on analyzing the captured first images to detect indicia of weld performance, the second images of the simulated welding operation reflecting the indicia of weld performance (see col. 12:39-44). 
Claim 23:  Claim 17 of the ‘294 patent provides a teaching of  wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device. 
Claim 24: Claim 15 of the ‘294 patent provides a teaching of wherein the indicia of weld performance comprise at least one of aim, travel speed, work angle, travel angle, or contact tip to work distance.
Claim 26:  Claim 4 of the ‘294 patent provides a teaching of wherein the computing device is configured to display the second images as 3D or stereoscopic images. 
Claim 27:  While claim 1 and 12 of the ‘294 patent provides a teaching that the computing device (and the corresponding display device), the 294 is silent on the teaching that the display device is a touchscreen.
However, the Yu reference provides a teaching wherein the display device is a touchscreen (see paragraph 83). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the display device is a touchscreen, as taught by Yu reference, in order to provide an intuitive interface for the user.   
Claim 28:  Claim 7 of the ‘294 patent provides a teaching of wherein the computing device is configured to enable selection of one or more weld variables.  
Claim 30:  The ‘294 patent is silent on the teaching of wherein the computing device is configured to render at least one of a simulated arc or a simulated bead based on the one or more weld variables, and display the rendered simulated arc or the rendered simulated bead in the second images.  
However, the Postlethwaite reference provides a teaching of wherein the computing device is configured to render at least one of a simulated arc or a simulated bead based on the one or more weld variables, and display the rendered simulated arc or the rendered simulated bead in the second images (see paragraph 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the computing device is configured to render at least one of a simulated arc or a simulated bead based on the one or more weld variables, and display the rendered simulated arc or the rendered simulated bead in the second images, as taught by the Postlethwaite reference, in order to provide an intuitive welding training systems (see paragraph 1:30-40).  
Claim 31:  Claim 12 of the ‘294 patent provides a teaching of wherein the computing device is a smartphone.  

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10672294 in view of Gregg US 20150320601 and further in view of Peters 20130230832
Claim 32:   The 294 patent fails to provide a teaching wherein the computing device is configured to receive a selection of a profile for storing the results of the wearer of the training session to track progress over time.
However, the Peters reference provides a teaching of wherein the computing device is configured to receive a selection of a profile for storing the results of the wearer of the training session to track progress over time (see paragraph 126). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘294 patent with the feature of wherein the computing device is configured to receive a selection of a profile for storing the results of the wearer of the training session to track progress over time, in order to allow the user to maintain and track the performance.  

Claims 25, 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10672294 in view of Gregg US 20150320601 and further in view of Postlethwaite 20150248845

Claim 25:  The ‘294 reference is silent on the teaching of wherein the computing device simulates the welding operation and displays the second images in real-time.  
However, the Postlethwaite reference provides a teaching of wherein the computing device simulates the welding operation (see paragraph 53) and displays the second images in real-time (see paragraph 12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the computing device simulates the welding operation and displays the second images in real-time, as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  

Claim 33:  Claim 11 of the ‘294 patent provides a teaching of  wherein the computing device comprises an accelerometer configured to measure an orientation of the computing device.
However, ‘294 patent is silent on the teaching of the computing device is configured to determine whether the computing device is oriented correctly to perform weld training based on an output from the accelerometer.  
However, the Postlethwaite reference provides a teaching wherein the computing device is configured to determine whether the computing device is oriented correctly to perform weld training based on an output from the accelerometer (see paragraph 62). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘294 patent with the feature of wherein the computing device is configured to determine whether the computing device is oriented correctly to perform weld training based on an output from the accelerometer; as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10672294 in view of Gregg US 20150320601 and further in view of Yu 20130163090
Claim 34:  The ‘294 reference is silent on the teaching  wherein the mounting device holds the display device of the computing device in a field of view of the wearer as the wearer moves.
However, the Yu reference provides a teaching of wherein the mounting device holds the display device of the computing device in a field of view of the wearer as the wearer moves (see abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the mounting device holds the display device of the computing device in a field of view of the wearer as the wearer moves, as taught by the Yu reference in order to provide a secure and convenient way of securing the display device.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg US 20150320601 in view of Yu US 20130163090 A1 and further in view of Barrera 20150170539
Claim 21:  The Gregg reference provides a teaching of a weld training system (see abstract), comprising: 
a computing device (see paragraph 50 item MCTG) comprising a display device on a first side (see paragraph 51 item 19) and a camera on a second side (see paragraph 50 item 14 and see also FIG 3A and 3B the camera and the display are on opposite side).  
While the Gregg reference provides a teaching of mounting the computing device such that the display device is oriented toward a wearer of the welding helmet and the camera of the computing device is oriented away from the wearer toward a simulation area (see FIG. 3A and 3B the camera 14 is oriented toward the simulation area and the display is oriented toward the wearer of the welding helmet );   the Gregg reference is silent on the teaching of a mounting device configured to detachably attach the computing device to a welding helmet. 
	The Yu reference provides a teaching of a mounting device configured to detachably attach the computing device to a welding helmet (see paragraph 79-80 and FIG. 20).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  Gregg reference with the feature of a mounting device configured to detachably attach the computing device to a welding helmet, as taught by the Yu reference, in order to provide a secure way of attaching the computing device to the welding helmet.  
The Gregg reference is silent on the teaching wherein  the computing device configured to simulate a welding operation based on first images captured with the camera and display second images of the simulated welding operation via the display device.  However, the Barerra reference provides a teaching of wherein  the computing device configured to simulate a welding operation based on first images captured with the camera and display second images of the simulated welding operation via the display device (see paragraph 112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of  simulate a welding operation based on first images captured with the camera and display second images of the simulated welding operation via the display device, as taught by Barerra, in order to allow for the training and improvement of the welder’s skill (see paragraph 9-10).   

Claims 22-28, 30-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg US 20150320601 in view of Yu US 20130163090 A1, further in view of Barrera 20150170539 and further in view of Postlethwaite 20150248845
Claim 22:  The Gregg reference provide a teaching of wherein the computing device is configured to: 
capture the first images with the camera (see paragraph 60 capturing image via camera step 41);
The Gregg reference is silent on the teaching of  
process the captured first images to identify a first simulation device as a simulation weld torch and a second simulation device as a simulation workpiece; and
 display the second images of a simulated welding operation on the display device of the computing device based on analyzing the captured first images to detect indicia of weld performance, the second images of the simulated welding operation reflecting the indicia of weld performance. 

However, the Postlethwaite reference provides a teaching of 
process the captured first images to identify a first simulation device as a simulation weld torch (see col. 4:5-15 welding torch 24 ) and a second simulation device as a simulation workpiece (col. 4:50-60 simulated workpiece ); and
 display the second images of a simulated welding operation on the display device of the computing device based on analyzing the captured first images to detect indicia of weld performance, the second images of the simulated welding operation reflecting the indicia of weld performance (see col. 10:50-65).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of process the captured first images to identify a first simulation device as a simulation weld torch and a second simulation device as a simulation workpiece; and  display the second images of a simulated welding operation on the display device of the computing device based on analyzing the captured first images to detect indicia of weld performance, the second images of the simulated welding operation reflecting the indicia of weld performance; as taught by the Postlethwaite reference, in order to provide an intuitive welding training systems (see paragraph 1:30-40).  

Claim 23:  The Gregg reference is silent on the teaching of wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device.  
However, the Postlethwaite reference provides a teaching of wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device (see paragraph 72). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg refrence  with the feature of wherein the processing of the captured images comprises calculating a distance between the first simulation device and the second simulation device, as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  
Claim 24: The Gregg reference is silent on the teaching of wherein the indicia of weld performance comprise at least one of aim, travel speed, work angle, travel angle, or contact tip to work distance.  
However, the Postlethwaite reference provides a teaching of wherein the indicia of weld performance comprise at least one of travel speed, work angle, travel angle (see paragraph 99). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the indicia of weld performance comprise at least one of aim, travel speed, work angle, travel angle; as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  

Claim 25: The Gregg reference is silent on the teaching of wherein the computing device simulates the welding operation and displays the second images in real-time.  
However, the Postlethwaite reference provides a teaching of wherein the computing device simulates the welding operation (see paragraph 53) and displays the second images in real-time (see paragraph 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the computing device simulates the welding operation and displays the second images in real-time, as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  
Claim 26:  The Gregg reference is silent on the teaching of wherein the computing device is configured to display the second images as 3D or stereoscopic images.  
However, the Barerra reference provides a teaching of wherein the computing device is configured to display the second images as 3D or stereoscopic images (see paragraph 112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of  wherein the computing device is configured to display the second images as 3D or stereoscopic images, in order to allow for the training and improvement of the welder’s skill (see paragraph 9-10).   

Claim 27:  The Gregg reference is silent on the teaching of wherein the display device is a touchscreen.  
However, the Yu reference provides a teaching wherein the display device is a touchscreen (see paragraph 83). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the display device is a touchscreen, as taught by Yu reference, in order to provide an intuitive interface for the user.   
Claim 28:  The Gregg reference do not provide a teaching of  wherein the computing device is configured to enable selection of one or more weld variables.  
However, the Postlethwaite reference provides a teaching of wherein the computing device is configured to enable selection of one or more weld variables (see paragraph 69). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of  wherein the computing device is configured to enable selection of one or more weld variables, as taught by the Postlethwaite; as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  
Claim 30: The Gregg reference is silent on the teaching of  wherein the computing device is configured to render at least one of a simulated arc or a simulated bead based on the one or more weld variables, and display the rendered simulated arc or the rendered simulated bead in the second images.  
However, the Postlethwaite reference provides a teaching of wherein the computing device is configured to render at least one of a simulated arc or a simulated bead based on the one or more weld variables, and display the rendered simulated arc or the rendered simulated bead in the second images (see paragraph 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the computing device is configured to render at least one of a simulated arc or a simulated bead based on the one or more weld variables, and display the rendered simulated arc or the rendered simulated bead in the second images, as taught by the Postlethwaite reference, in order to provide an intuitive welding training systems (see paragraph 1:30-40).  
Claim 31:  While the Gregg reference provides a teaching of using a smartphone-like device, it is silent wherein the computing device is a smartphone.  
However, the Yu reference provides a teaching of  wherein the computing device is a smartphone (see abstract  an iphone). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of  wherein the computing device is a smartphone, as taught by the Yu reference, since both computing components are equivalent devices that can be substituted with one another allowing more training opportunities.  
Claim 33:  The Gregg reference is silent on the teaching of wherein the computing device comprises an accelerometer configured to measure an orientation of the computing device, and the computing device is configured to determine whether the computing device is oriented correctly to perform weld training based on an output from the accelerometer.  
However, the Postlethwaite reference provides a teaching wherein the computing device comprises an accelerometer configured to measure an orientation of the computing device, and the computing device is configured to determine whether the computing device is oriented correctly to perform weld training based on an output from the accelerometer (see paragraph 62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the computing device comprises an accelerometer configured to measure an orientation of the computing device, and the computing device is configured to determine whether the computing device is oriented correctly to perform weld training based on an output from the accelerometer; as taught by the Postlethwaite reference, in order to provide an inutive welding training systems (see paragraph 1:30-40).  
Claim 34:  The Gregg reference is silent on the teaching of wherein the mounting device holds the display device of the computing device in a field of view of the wearer as the wearer moves.
However, the Yu reference provides a teaching of wherein the mounting device holds the display device of the computing device in a field of view of the wearer as the wearer moves (see abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the mounting device holds the display device of the computing device in a field of view of the wearer as the wearer moves, as taught by the Yu reference in order to provide a secure and convenient way of securing the display device.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gregg US 20150320601 in view of Yu US 20130163090 A1, in view of Barrera 20150170539, in view of Postlethwaite 20150248845 and further in view of Peters 20130230832

Claim 32:   The Gregg reference provides a teaching of wherein the computing device is configured to receive a selection of a profile for storing the results of the wearer of the training session to track progress over time.
However, the Peters reference provides a teaching of wherein the computing device is configured to receive a selection of a profile for storing the results of the wearer of the training session to track progress over time (see paragraph 126). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gregg reference with the feature of wherein the computing device is configured to receive a selection of a profile for storing the results of the wearer of the training session to track progress over time, in order to allow the user to maintain and track the performance.  

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715